oulin a mais
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 17/408,680 filed on 08/23/2021.  Claim(s) 1-20 is/are pending and have been examined.

	Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/23/2021, 03/02/2022, 06/06/2022, 09/08/2022 is/are considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17, 21, and 22 of U.S. Patent No. 11,245,964. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claim(s) 1, 9, 19, and 20 of the instant application corresponds to that of Claim(s) 1, 21, and 22 of patented application.
Claim 2 of the instant application corresponds to that of Claim 2 of patented application.
Claim 3 of the instant application corresponds to that of Claim 3 of patented application.
Claim 4 of the instant application corresponds to that of Claim 4 of patented application.
Claim 5 of the instant application corresponds to that of Claim 5 of patented application.
Claim 6 of the instant application corresponds to that of Claim 6 of patented application.
Claim 7 of the instant application corresponds to that of Claim 7 of patented application.
Claim 8 of the instant application corresponds to that of Claim 8 of patented application.
Claim 10 of the instant application corresponds to that of Claim 9 of patented application.
Claim 11 of the instant application corresponds to that of Claim 10 of patented application.
Claim 12 of the instant application corresponds to that of Claim 11 of patented application.
Claim 13 of the instant application corresponds to that of Claim 12 of patented application.
Claim 14 of the instant application corresponds to that of Claim 13 of patented application.
Claim 15 of the instant application corresponds to that of Claim 14 of patented application.
Claim 16 of the instant application corresponds to that of Claim 15 of patented application.
Claim 17 of the instant application corresponds to that of Claim 16 of patented application.
Claim 18 of the instant application corresponds to that of Claim 17 of patented application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al. (US 2011/0052144), in view of Swix et al. (US 2004/0163103), and further in view of Buron et al. (US 8,458,053).
Consider claims 1, 19, and 20, Abbas teaches a system, a method, and a non-transitory computer-readable medium having stored thereon, computer implemented instructions, which when executed by a processor, causes the processor to execute operations, the operations comprising: a memory for storing instructions; and a circuitry for executing the instruction to perform operations, the operations (Fig.12, Paragraph 0083, 0085-0086, 0088) comprising: 
determining at least one media item in media content of a distribution network; overlaying at least one interactive item over the determined at least one media item in the media content of the distribution network (Paragraph 0075-0076 teaches viewer may select a video to watch and when selected video begins to play. During playback one or more hotspots appear to indicate to the viewer that more information is available about certain objects within the video. Objects may be highlighted for the viewer by visible highlighting. Viewer may interact with highlighted object, using any input device. Fig.11, Paragraph 0070 teaches video 922 of a woman contains a hotspot 924 that has been created over the woman’s purse. Hotspot 924 can trigger any of a variety of interactive applications. Paragraph 0035 teaches an automatic process that identifies graphical objects present in each scene, tracking graphical objects. Paragraph 0022 teaches a hypercode overlay. Paragraph 0036 teaches linking applications to the video at the hotspots with hypercode objects); 
generating a personalized list based on a selection of the at least one interactive item overlaid over the at least one media item in the media content of the distribution network; selecting at least one user-selectable option in the generated personalized list with the media content on a client application engine, wherein the client application engine is operational on a user device associated with a user; a plurality of list items indicating at least one of a product or a service that is overlaid over the media content, at least one user-selectable option in the generated personalized list with the media content, a request of at least one service for a specific offering that corresponds to the at least one list item of the personalized list; and delivering the at least one service on at least one delivery platform or the user device (Paragraph 0019 teaches viewers interact with the video via interactive applications in order to obtain more information, receive associated services, make a purchase, etc. The viewer can mouse over a hypercode object and be presented with a menu of applications, such as product info, type, available colors, prices, etc., retail location search, click-to-call, coupons, etc. Paragraph 0064 teaches interactive video player uses a common application programming interface for communicating with applications stored on application server. Application inputs and events are specified by the associated hypercode objects. Common application programming interface allows bi-directional communication with the interactive video player service servlet and application services servlet. Fig.11, Paragraph 0070 teaches hotspot 924 can trigger any of a variety of interactive applications, such as shopping cart 926, product rating 932, etc. User may interact with the variety of applications that are presented. Paragraph 0076 teaches if viewer interacts with a highlighted object, by using an input device, an event in the interactive video application is triggered. Video may continue to play in the background and information in a new window may be in audio, video, text, or any other form, and may provide the user with features for buying the objects, jumping to another video or website about the object, or any other interactive feature. Paragraph 0078 teaches another example of an interactive video application while viewer watches a live video feed. Where if user interacts with the interactive object, an event in the interactive video application is triggered and causes a pop-up window or screen overlay to appear with more information. Viewer may be offered options such as receiving a coupon by email, SMS message, or contacting a sales agent by phone or video conference).
Abbas does not explicitly teach the item for a time duration;
determining a measure of an intent score of the user based on a plurality of list items that is overlaid over the media content for the defined time duration and the selection of the at least one user-selectable option in the item within the defined time duration,
wherein the intent score of the user is associated with a request; and
delivering based on the intent score.
In an analogous art, Swix teaches an item for a time duration; determining a measure of an intent score of a user based on item that is over the media content for the defined time duration and selection during the item within the defined time duration, wherein the intent score of the user is associated with a request; and deliver based on the intent score (Paragraph 0044 teaches rewarding or recognizing a viewer for diligent viewing of the presentation and appropriate time responses to A/V cues. Paragraph 0045 teaches viewer pressing remote control key within an appropriate amount of time when a well known beverage can is displayed in a movie, user may be directly provided with an award, such as a coupon for the beverage. Paragraph 0046 teaches viewers with either individually or comparatively highest score based on events noted and response times may receive special awards, prizes, discounts on products, etc. Paragraph 0048 teaches evaluating viewer response times for marketing purposes, such as viewer performance, and incentives awarded. Appropriate responses and response times may be evaluated to measure individual viewer skills, such as visual and audio skill measurement).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Abbas to include an item for a time duration; determining a measure of an intent score of a user based on item that is over the media content for the defined time duration and selection during the item within the defined time duration, wherein the intent score of the user is associated with a request; and deliver based on the intent score, as taught by Swix, for the advantage of managing television viewing activities, in which time response to audio/video events in programming are presented, responded to, and tracked (Swix – Paragraph 0003), to determine and ascertain how interested/involved the user is with the item in question.
Abbas and Swix do not explicitly teach wherein item that is over the media content for the defined time duration is a plurality of list items that is overlaid over the media content for the defined time duration,
wherein selection during the item is selection of the at least one user-selectable option in the item.
In an analogous art, Buron teaches wherein item that is over the media content for the defined time duration is a plurality of list items that is overlaid over the media content for the defined time duration, wherein selection during the item is selection of the at least one user-selectable option in the item (Fig.3a, Col 4: lines 49-59 teaches an overlay 302 appearing on the bottom of the video. Overlay 302 gives viewer an opportunity to purchase concert tickets for an artist who is associated with the current video. Artist could be the subject of the video itself. Overlay 302 may include list of upcoming concerts 320, a menu 330, such as drop-down menu, and a BUY button 340. Col 5: lines 38-40 teaches if the viewer does not interact with the overlay within a predetermined time period, the overlay goes into a minimized state. Fig.3b, Col 5: lines 50-60 teaches overlay 302’ giving viewer an opportunity to purchase audio recording associated with the current video. Overlay 302’ may include a drop-down menu, and a BUY button 340).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Abbas and Swix to include wherein item that is over the media content for the defined time duration is a plurality of list items that is overlaid over the media content for the defined time duration, wherein selection during the item is selection of the at least one user-selectable option in the item, as taught by Buron, for the advantage of providing multitude of options for user selection, enabling users to perform desired actions/functions, providing greater flexibility and choice.

Consider claim 2, Abbas, Swix, and Buron teach wherein the circuitry is further configured to deliver the at least one service on the at least one delivery platform or the user device associated with the user based on the selection of the at least one user-selectable option in the personalized list, displayed with the media content of the distribution network (Abbas – Paragraph 0070, 0076, 0064).

Consider claim 4, Abbas, Swix, and Buron teach wherein the at least one user-selectable option for the at least one service corresponds to an option to purchase the at least one list item in the personalized list (Abbas - Paragraph 0070 teaches hotspot 924 can trigger any a variety of applications, including a shopping cart 926. The shopping cart 926 permits a viewer to purchase the woman’s purse immediately on-line).

Consider claim 6, Abbas, Swix, and Buron teach wherein the determination of the at least one media item in the media content is based on a list of media items, wherein the list of media items are time-scheduled for insertion in the media content of the distribution network (Abbas - Paragraph 0017 teaches identifying application hotspots within a video. Hotspots are spatial and temporal locations within a video that are deemed important. Importance can be based on key aspect of the video, a particular point in time in the video. Contextually relevant applications are then associated with each of the hotspots by hypercode. Hypercoding process includes process of incorporating hypercode objects on a virtual timeline that is linked to a video player or certain objects/areas within the video. Paragraph 0032 teaches video player reads the virtual timeline and takes the appropriate action based on the applicable scheduling of the hypercode objects in the virtual timeline. Paragraph 0042 teaches using object recognition algorithm, the server creates a list of graphical objects shown in the video).  

Consider claim 7, Abbas, Swix, and Buron teach wherein the at least one media item in the media content is determined based on content recognition of the media content (Abbas - Paragraph 0035 teaches computer assistance, having an automatic process that identifies the graphical object present in each scene. Paragraph 0042 teaches using object recognition algorithm, the server creates a list of graphical objects shown in the video).

Consider claim 8, Abbas, Swix, and Buron teach wherein the circuitry is further configured to identify a playback time of the at least one media item in a live media content of the distribution network, and wherein the at least one media item in the live media content is determined based on the identified playback time of the at least one media item in the live media content (Abbas - Paragraph 0035 teaches computer assistance, having an automatic process that identifies the graphical object present in each scene. Paragraph 0042 teaches using object recognition algorithm, the server creates a list of graphical objects shown in the video. Paragraph 0017 teaches identifying application hotspots within a video. Hotspots are spatial and temporal locations within a video that are deemed important. Importance can be based on key aspect of the video, a particular point in time in the video. Contextually relevant applications are then associated with each of the hotspots by hypercode. Hypercoding process includes process of incorporating hypercode objects on a virtual timeline that is linked to a video player or certain objects/areas within the video. Paragraph 0076 teaches as selected video beings to play, during playback one or more hotspots appear to the user that more information is available about certain objects within the video. Paragraph 0078 teaches viewer watching a live video feed).

Consider claim 9, Abbas, Swix, and Buron teach wherein the circuitry is further configured to receive at least one event trigger, from a client application engine operational on a user device, based on a selection of the at least one interactive item overlaid over the at least one media item in the media content of the distribution network (Abbas – Paragraph 0070, 0076, 0064).

Consider claim 10, Abbas, Swix, and Buron teach wherein the at least one event trigger corresponds to at least one interaction provided by the user for the at least one media item that is played with the media content of the distribution network, and wherein the at least one interaction is provided based on the selection of the at least interactive item displayed over at least one media item (Abbas – Paragraph 0070, 0076, 0064).

Consider claim 11, Abbas, Swix, and Buron teach wherein the at least one interactive item is selected based on at least one of a touch input, a gesture input, a haptic feedback-input, a voice input, or a specialized circuitry for real-time wireless selection of at least one interactive item (Abbas – Paragraph 0076, 0078).

Consider claim 12, Abbas, Swix, and Buron teach wherein the at least one media item in the media content is associated with at least an item identifier and a playback time in the media content of the distribution network (Abbas - Paragraph 0017 teaches identifying application hotspots within a video. Hotspots are spatial and temporal locations within a video that are deemed important. Importance can be based on key aspect of the video, a particular point in time in the video. Contextually relevant applications are then associated with each of the hotspots by hypercode. Hypercoding process includes process of incorporating hypercode objects on a virtual timeline that is linked to a video player or certain objects/areas within the video. Paragraph 0032 teaches video player reads the virtual timeline and takes the appropriate action based on the applicable scheduling of the hypercode objects in the virtual timeline. Examples show various features and properties that are available for the hypercode objects, including id, size, time, duration, and action. Paragraph 0042 teaches using object recognition algorithm, the server creates a list of graphical objects shown in the video).  

Consider claim 13, Abbas, Swix, and Buron teach wherein the media content corresponds to a video stream that is provided to the client application engine via a distribution service (Abbas – Fig.1, Paragraph 0016, 0018), and wherein the media content comprises at least one of live media content (Abbas - Paragraph 0078), Video-On-Demand (VOD) media content, or scheduled linear media content), and wherein the media content comprises at least one of live media content (Abbas - Paragraph 0078), Video-On-Demand (VOD) media content, or scheduled linear media content.

Consider claim 14, Abbas, Swix, and Buron teach wherein the at least one media item corresponds to promotional content that comprises graphical content, textual content, video content and animated content (Abbas - Paragraph 0070, 0076, 0078).

Consider claim 15, Abbas, Swix, and Buron teach wherein the circuitry is further configured to update the generated personalized list based on the selection of the at least one interactive item or the at least one user-selectable option (Abbas – Fig.11, Paragraph 0070-0071).

Consider claim 16, Abbas, Swix, and Buron teach wherein the circuitry is further configured to: insert an item identifier with the at least one media item to be packaged in the media content, at the distribution network; detect the at least one media item at a playback time of the at least one media item in the media content based on the inserted item identifier with the at least one media item; and overlay the at least one interactive item for the detected the at least one media item in the media content, at the playback time of the at least one media item (Abbas - Paragraph 0017 teaches identifying application hotspots within a video. Hotspots are spatial and temporal locations within a video that are deemed important. Importance can be based on key aspect of the video, a particular point in time in the video. Contextually relevant applications are then associated with each of the hotspots by hypercode. Hypercoding process includes process of incorporating hypercode objects on a virtual timeline that is linked to a video player or certain objects/areas within the video. Paragraph 0032 teaches video player reads the virtual timeline and takes the appropriate action based on the applicable scheduling of the hypercode objects in the virtual timeline. Hypercode objects have a variety of properties, such as time, duration, x-axis position, y-axis position, size, action, and type. Examples show various features and properties that are available for the hypercode objects, including id, size, time, duration, and action. Paragraph 0042 teaches using object recognition algorithm, the server creates a list of graphical objects shown in the video. Paragraph 0076, 0078 teaches in the process of playing the content, providing hotspots that user may interact with for more information).

Consider claim 17, Abbas, Swix, and Buron teach wherein the item identifier corresponds to an audio-based, image-based beacon, or a data-based beacon that is inserted or encoded with the at least one media item to be packaged with the media content (Abbas – Paragraph 0032).

Consider claim 18, Abbas, Swix, and Buron teach wherein the item identifier corresponds to an audio-based, image-based beacon, or a data-based beacon that is derived from the at least one media item (Abbas – Paragraph 0032, 0034-0035, 0042).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al. (US 2011/0052144), in view of Swix et al. (US 2004/0163103), in view of Buron et al. (US 8,458,053), and further in view of Rankine (US 2015/0106856).
Consider claim 3, Abbas, Swix, and Buron teach wherein the at least one user-selectable option for the at least one service corresponds to an option to take action on the at least one list item in the personalized list (Abbas – Paragraph 0070).
Abbas, Swix, and Buron do not explicitly teach an option to share the at least one item on a social platform that comprises a group of users.
In an analogous art, Rankine teaches an option to share the at least one item on a social platform that comprises a group of users (Paragraph 0014-0016, 0067).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Abbas, Swix, and Buron to include an option to share the at least one item on a social platform that comprises a group of users, as taught by Rankine, for the advantage of enabling the user to easily notify other users in their network, regarding particular items/products, to draw other’s attention to things that the user may desire or find interesting.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al. (US 2011/0052144), in view of Swix et al. (US 2004/0163103), in view of Buron et al. (US 8,458,053), and further in view of Wang et al. (US 2014/0071818).
Consider claim 5, Abbas, Swix, and Buron teach wherein the at least one user-selectable option for the at least one service corresponds to an option to take action on the at least one list item in the personalized list (Abbas – Paragraph 0070).
Abbas, Swix, and Buron do not explicitly teach an option to provide a reverse bid for the at least one item.
In an analogous art, Wang teaches an option to provide a reverse bid for the at least one item (Paragraph 0254, 0289).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Abbas and Swix to include an option to provide a reverse bid for the at least one item, as taught by Wang, for the advantage of providing the user with greater control and power, enabling the user to offer a desired price for item/content, setting the price at what they desire and are comfortable with, allowing the user to quickly and easily negotiate with one or more sellers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425